DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew B. Turner on March 11, 2022.
The application has been amended as follows: 
In claim 1, lines 8-10, the limitations:
“on comparing the post clean image to the first image; 
comparing the post-clean SSIM score to a validation threshold; and 
determining a validation state of the camera cleaning system based on the comparison” has been changed to: 
--on comparing the post-clean image to the first image; 
comparing the post-clean SSIM score to a validation threshold; 
determining a validation state of the camera cleaning system based on the comparison;

determining a first down-sampled image based on down-sampling the post-clean image; 
determining a first local SSIM score based on comparing the first image and the post-clean down-sampled image; 
determining a second down-sampled image based on down-sampling of the first down-sampled image; and 
determining a second local SSIM score based on comparing the first down-sampled image and the second down-sampled image--.
Claim 2 has been canceled.
In claim 3, line 1, the phrase “The method of claim 2” has been changed to --The method of claim 1--.
In claim 7, line 1, the phrase “The method of claim 7” has been changed to --The method of claim 6--.
In claim 8, lines 9-11, the limitations:
“comparing the post clean image to the first image; 
compare the post-clean SSIM score to a validation threshold; and 
determining a validation state of the camera cleaning system based on the comparison” has been changed to: 
--comparing the post-clean image to the first image; 
compare the post-clean SSIM score to a validation threshold; 

adjusting one or more parameters of the camera cleaning system in response to the validation state indicating that the post-clean SSIM score is less than the validation threshold;
determining a first down-sampled image based on down-sampling the post-clean image; 
determining a first local SSIM score based on comparing the first image and the post-clean down-sampled image; 
determining a second down-sampled image based on down-sampling of the first down-sampled image; and 
determining a second local SSIM score based on comparing the first down-sampled image and the second down-sampled image--.
Claim 9 has been canceled.
In claim 10, line 1, the phrase “The device of claim 9” has been changed to --The device of claim 8--.
In claim 15, lines 9-11, the limitations:
“on comparing the post clean image to the first image; 
comparing the post-clean SSIM score to a validation threshold; and 
determining a validation state of the camera cleaning system based on the comparison” has been changed to: 
--on comparing the post-clean image to the first image; 
comparing the post-clean SSIM score to a validation threshold; 

adjusting one or more parameters of the camera cleaning system in response to the validation state indicating that the post-clean SSIM score is less than the validation threshold;
determining a first down-sampled image based on down-sampling the post-clean image; 
determining a first local SSIM score based on comparing the first image and the post-clean down-sampled image; 
determining a second down-sampled image based on down-sampling of the first down-sampled image; and 
determining a second local SSIM score based on comparing the first down-sampled image and the second down-sampled image--.
Claim 16 has been canceled.
In claim 17, line 1, the phrase “The non-transitory computer-readable medium of claim 16” has been changed to --The non-transitory computer-readable medium of claim 15--.
In claim 20, lines 1-2, the phrase “wherein the processing circuitry is further configured to flag” has been changed to --wherein the operations further comprise flagging--.
These changes will place this application in condition for allowance.
                                     Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
determining a post-clean structural similarity index measurement (SSIM) score based on comparing the post clean image to the first image; comparing the post-clean SSIM score to a validation threshold; determining a validation state of the camera cleaning system based on the comparison, adjusting one or more parameters of the camera cleaning system in response to the validation state indicating that the post-clean SSIM score is less than the validation threshold; determining a first down-sampled image based on down-sampling the post-clean image; determining a first local SSIM score based on comparing the first image and the post- clean down-sampled image; determining a second down-sampled image based on down-sampling of the first down- sampled image; and determining a second local SSIM score based on comparing the first down-sampled image and the second down-sampled image”. References of record, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422